Citation Nr: 0713197	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  03-28 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for food addiction.

2.  Entitlement to service connection for compensation 
purposes for a dental disorder.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel







INTRODUCTION

The veteran had over 20 years of active service ending in 
November 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA); the 
decision was mailed to the veteran in September 2001.  This 
case was previously before the Board in October 2005 when it 
was remanded for further development of the evidence.

The Board notes that the veteran requested a Board hearing in 
his September 2003 substantive appeal.  Such a hearing was 
scheduled for July 2005, but the veteran failed to report.

The veteran's September 2002 notice of disagreement 
successfully advanced appeals of the August 2001 denials of 
entitlement to a compensable initial rating for service-
connected hearing loss of the right ear, as well as 
entitlement to service connection for hearing loss of the 
left ear, residuals of an allergic reaction to penicillin, an 
addiction to food, and a dental condition (for compensation 
purposes).  All of these issues were addressed in the July 
2003 statement of the case and again advanced in the 
veteran's September 2003 substantive appeal.

When this case was before the Board in October 2005, a final 
decision was issued by the Board with regard to the issue of 
entitlement to service connection for residuals of an 
allergic reaction to penicillin, disposing of that issue on 
appeal; the other issues were remanded.  Following the 
remand, a December 2006 RO decision granted service 
connection for hearing loss in the veteran's left ear and 
assigned the same effective date and same noncompensable 
rating as was in effect for the veteran's service-connected 
hearing loss of the right ear.  As the veteran is now 
service-connected for bilateral hearing loss with a non-
compensable rating from a single effective date, the Board 
believes that the remaining issue on appeal concerning 
hearing loss is appropriately: "Entitlement to an initial 
compensable evaluation for bilateral hearing loss."



FINDINGS OF FACT

1.  The veteran's overeating behavior noted during service 
has not been clinically shown to be a manifestation of any 
chronic acquired psychiatric disease.

2.  The veteran does not currently suffer from a diagnosed 
chronic acquired psychiatric disease, manifested by 
overeating behavior, related to his active duty service.

3.  Service connection for treatable caries, replaceable 
missing teeth, dental or alveolar abscesses, or periodontal 
disease for VA compensation purposes is precluded as a matter 
of law.

4.  The veteran does not have any dental condition due to a 
combat wound or other in-service dental trauma, and he was 
not a prisoner of war (POW).

5.  The veteran's service-connected bilateral hearing loss is 
productive of Level I hearing acuity in the right ear and 
Level I hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disease, manifested by 
overeating behavior, was not incurred in or aggravated by the 
veteran's active duty service, nor may a chronic acquired 
psychiatric disease, manifested by overeating behavior, be 
presumed to have been incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

2.  The veteran does not have a dental disability for 
compensation purposes that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 
38 C.F.R. §§ 3.303, 3.381 (2006).

3.  The criteria for entitlement to a compensable initial 
rating for service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.85 and Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The veteran has received several 
letters fulfilling different aspects of the VCAA notice 
requirements; the most recent and most complete of these 
letters was sent in November 2005.  In this November 2005 
letter, the claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, the appellant was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the letter was sent to the appellant prior 
to a December 2006 supplemental statement of the case issued 
in connection with RO readjudication of the issue.  Thus, the 
appellant was provided with ample time to benefit from the 
notice prior to the most recent RO adjudication of the case.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).

The Board also notes that the November 2005 letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for service connection, and the 
appellant was provided with notice of what the evidence must 
show to establish entitlement for the claimed increased 
rating, but there has been no notice of the types of evidence 
necessary to establish specific ratings or effective dates.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  The Board notes that 
the RO did furnish the appellant with the November 2005 
letter in which it advised the veteran of the need to submit 
evidence showing the nature and history of his claimed 
service connected disabilities, as well as the need to submit 
evidence showing the severity of his hearing loss.  Since the 
Board concludes below that the preponderance of the evidence 
is against the claims of service connection and the 
preponderance of the evidence is against the claim for an 
increased rating, no new ratings or effective dates will be 
assigned and any questions of notice regarding such 
assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, and VA, have been obtained and the 
veteran has been afforded VA examinations.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as relevant to these issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.

Analysis

Service Connection for Food Addiction

The veteran seeks service connection for a food addiction 
manifested by significant overeating.  He asserts that his 
food addiction began during service as eating became an 
important coping mechanism for the veteran in dealing with 
the rigors of service.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Demonstrating that an injury occurred in service alone is not 
enough to establish entitlement to service connection; there 
must be a current chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It is clear from the record that the veteran has struggled 
with controlling his weight, and has received medical 
attention regarding the problem, throughout his time in 
service and post-service.  To properly consider this claim 
for service-connection for an addiction to food, however, the 
Board must preliminarily make a determination as to whether 
the veteran's overeating behavior is associated with any 
clinically diagnosed chronic pathology for which compensation 
may be paid.  Without underlying pathology, VA does not 
recognize obesity as a disease entity for purposes of 
compensation.  Specifically, obesity caused by overeating is 
not caused by an external force (such as for an 'injury').  
Rather, obesity in that case is a result of behavior.  
Moreover, obesity that is not due to underlying pathology 
cannot be considered a deviation from the normal function of 
the body (such as for a 'disease'); rather, the storage of 
calories for future use is not, in and of itself, a 
dysfunction.

Significantly, the most probative evidence indicates that the 
veteran does not suffer from any clinically diagnosed 
acquired chronic psychiatric pathology responsible for 
causing his overeating behavior.  The veteran was afforded a 
VA psychiatric examination in September 2006 for the express 
purpose of evaluating the nature and etiology of any 
psychiatric disorder which might be responsible for the 
veteran's overeating behavior.  The examining psychiatric 
specialist reviewed the claims file, interviewed the veteran, 
and authored a thorough examination report citing relevant 
evidence of record and amply discussing the rationale for the 
conclusions drawn.  This highly probative VA examination 
report concludes that "mental status examination failed to 
reveal evidence of anxiety and depression or of a psychotic 
process or of a food addiction."  No Axis I diagnosis was 
found nor was any Axis II diagnosis.  The examiner found that 
the veteran functioned at an "extremely high" level.  The 
examiner opined that "this case appears to be a routine case 
of an overweight Chief Petty Officer with no clear addictive 
process regarding food."  The examiner's findings led him to 
the conclusion that "It would appear that [the veteran's] 
weight problem is like most of our weight problems and is a 
combination of genetics and a lack of sufficient exercise and 
a lack of a more well-balanced diet in order to reduce 
unwanted weight."

This highly probative and quite recent psychiatric assessment 
weighs significantly against the claim for service-
connection, because it shows that there is no chronic 
acquired pathology to be identified or diagnosed as the cause 
of the veteran's overeating behavior.  The Board acknowledges 
a July 2001 VA examination report which suggests, to the 
contrary, an Axis I diagnosis of "Eating disorder, NOS."  
The September 2006 VA psychiatric examination report 
expressly acknowledges this older evaluation; the September 
2006 examiner states that after reviewing the older report, 
and the entirety of the record, that he cannot agree with the 
findings of the July 2001 report.  

The July 2001 report contains a thorough discussion of the 
veteran's reported history of overeating, but offers very 
little discussion of a clinical rationale to illuminate any 
active pathology.  Indeed, while the veteran's eating habits 
are described in detail, there is no discussion of any 
clinical relationship between the eating habits and any 
psychiatric phenomenon other than, "Impulse control is good, 
in regards to other aspects of his life, but certainly not in 
regard to eating."  The diagnosis itself, "Eating disorder, 
NOS [not otherwise specified]" is expressly ambiguous and is 
inadequate as a clinical identification of an active 
psychiatric pathology.  The examiner's mental status findings 
had been that the veteran was "jovial" and "when he talks 
about food, is as if it were a lover, or some romantic 
relationship that clearly does not give him any sense of 
distress."  Additional findings included, "no evidence of 
depression," "goal directed in his thoughts," "never any 
evidence of a thought disorder, hallucinations, or 
delusions."  

In sum, this report does not provide a clinical description 
of a psychiatric pathology, with sufficient specificity and 
rationale, to match the probative value of the highly 
thorough and more recent September 2006 VA psychiatric 
examination.  Similarly, the Board does not find that the 
many references in the service medical records to the 
veteran's self described "eating disorder" and clinical 
notes observing his obesity due to overeating contain any 
adequate clinical diagnosis of an acquired chronic 
psychiatric pathology of food addiction.  In any event, the 
most current and the most probative evidence reflects a 
thorough investigation of this question and presents a clear 
showing that there is no current diagnosis of any addiction 
or acquired psychiatric pathology, related to overeating, 
active in the veteran at this time.  In the absence of proof 
of a present disability there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).

The Board acknowledges that the service medical records shows 
that the veteran was hospitalized, at his own request, from a 
date in October 1995 until a date in November 1995 at the 
Naval Addictions Rehabilitation and Education Department, 
Naval Hospital, Camp Pendleton.  The veteran was admitted 
with a diagnosis of "psychological factors affecting 
physical condition (compulsive overeating with resultant 
obesity)."  Discussion of the veteran's eating habits are 
referred to in the hospital report as "addiction" in the 
narrative discussion of the veteran's self-reported 
experience with eating habits, but the clinical diagnoses do 
not clearly refer to any pertinent chronic acquired 
psychiatric pathology; "psychological factors affecting 
physical condition" is the terminology used for both the 
admittance diagnosis and the discharge diagnosis.  The Board 
is unable to find that "psychological factors" specifically 
identifies a chronic acquired pathology or, for that matter, 
the Board cannot find that "psychological factors" even 
ambiguously indicates a chronic acquired pathology as opposed 
to congenital features or non-chronic disorders.

In any event, since the most probative post-service 
psychiatric evidence shows that the veteran's eating 
behaviors are not currently manifestations of any chronic 
acquired psychiatric pathology, the veteran's October and 
November 1995 hospitalization for ambiguous "psychological 
factors" affecting his eating is not sufficient to 
demonstrate the existence of a pertinent chronic acquired 
psychiatric pathology.  As the preponderance of the evidence 
is against a finding that the veteran currently suffers from 
the claimed disability, the claim of service connection must 
be denied and no further analysis is required to resolve this 
issue.  There is not such an approximate balance of positive 
evidence with the negative evidence to otherwise permit a 
favorable determination as to this issue.  38 U.S.C.A. 
§ 5107(b).

Service Connection for Compensation Purposes for a Dental 
Disorder

The Board initially notes that the veteran's original claim 
of entitlement to service connection for the purposes of VA 
dental treatment was forwarded by the RO to the Dental Clinic 
Eligibility Section at the VA Medical Center, San Diego.  
That claim was not denied by the RO in the August 2001 rating 
decision and is not before the Board as part of this appeal.

Generally, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  An exception to the general rule, however, 
applies to dental disabilities.  According to the statute and 
regulation, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in 38 C.F.R. § 17.161.  38 U.S.C.A. § 1712; 38 
C.F.R. § 3.381(a).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in service trauma or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

There is no suggestion in this case, either from the veteran 
or the record, that dental trauma occurred as a result of 
combat trauma, nor was the veteran ever a prisoner of war.  
The veteran has claimed, as most recently explained in his 
September 2003 substantive appeal, that he has "missing 
teeth as a result of [an] accident incurred ... early in my 
career."  The Board's review of the veteran's service dental 
records has failed to reveal any documentation of a pertinent 
in-service dental accident.  Rather, service dental records 
feature repeated documentation of cavities (carious teeth) 
and periodontal disease.

The evidence indicates that, while in service, the veteran 
lost teeth due to cavities and related dental problems 
featuring frequently documented periodontal disease.  In 
accordance with the statute and regulation, however, service 
connection may not be established for compensation purposes 
for missing or damaged teeth of this nature.  The Board 
finds, therefore, that entitlement to VA compensation 
benefits for the veteran's lost teeth is not shown as a 
matter of law.

The Board notes that, under 38 C.F.R. § 4.150, missing teeth 
can be service connected for compensation purposes only if 
the lost masticatory surface cannot be replaced by suitable 
prosthesis and where such loss is, inter alia, due to loss of 
substance of the body of maxilla or mandible due to trauma or 
disease, such as osteomyelitis.  38 C.F.R. § 4.150, 
Diagnostic Code 9913.  Ratings under section § 4.150 apply 
only to bone loss through trauma or disease such as 
osteomyelitis and not to the loss of the alveolar process as 
a result of periodontal disease since such loss is not 
considered disabling.  Id., Note.  Additionally, service 
connection may be granted for certain conditions featuring 
damage to specific dental/oral anatomy specified in 38 C.F.R. 
§ 4.150.  The medical evidence does not show, and the veteran 
does not specifically claim, that his missing teeth or dental 
conditions are due to any of the conditions listed in 38 
C.F.R. § 4.150.   However, in order to provide the veteran 
with every consideration in this appeal, the Board's October 
2005 remand ordered a VA dental examination be conducted to 
evaluate the nature and etiology of any possible residuals of 
dental trauma by inspecting the veteran's teeth and reviewing 
the dental evidence in the claims folder.

The VA dental examination took place in September 2006, and 
the corresponding report shows that the dental examiner 
reviewed the records in the claims folder in connection with 
examining the veteran.  Significantly, the examiner concluded 
that it was "unlikely that his current dental condition was 
caused by or related to his active service. ... This patient's 
dental problems are due to long-term dental neglect solely."  
The examiner also specifically clarified, "This veteran does 
not exhibit any osteomyelitis, osteoradionecrosis, any loss 
of the mandible, maxilla, ramus, or coronoid process, any 
loss of the hard palate, any non-union, any limited motion, 
or any loss of teeth due to loss body and there is no 
evidence of trauma."  Finally, the Board notes that the 
dental examiner further explained that, "The only teeth that 
were lost in this case were lost due to localized periodontal 
problems over many years."

Thus, there is no evidence to show entitlement to 
compensation benefits for the loss of the body of the maxilla 
or mandible, nor is there any evidence to show entitlement to 
compensation benefits for any of the other conditions 
contemplated under 38 C.F.R. § 4.150.

In sum, the preponderance of the evidence is against a 
finding that service connection for compensation purposes is 
warranted for dental disability.  It follows that there is 
not such an approximate balance of positive evidence with the 
negative evidence to otherwise permit a favorable 
determination as to this issue.  38 U.S.C.A. § 5107(b).

Entitlement to an Initial Compensable Evaluation for 
Bilateral Hearing Loss.

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a compensable disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  In 
evaluating hearing loss, disability ratings are derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet.App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  
See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).



On the authorized VA audiological evaluation in September 
2006, pure tone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
X
15
10
70
70
LEFT
X
15
10
35
60


The puretone average in the right ear was 41 decibels and the 
puretone average in the left ear was 30 decibels.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 96 percent in the left ear.  These 
audiological findings show Level I hearing acuity in the 
right ear and Level I hearing acuity in the left ear.  Under 
Table VII, this warrants a non-compensable rating.  No 
exceptional pattern of hearing impairment is demonstrated to 
warrant consideration under 38 C.F.R. § 4.86.

The veteran was previously provided a VA audiological 
examination in January 2000.  On the authorized audiological 
evaluation in January 2000, pure tone thresholds, in 
decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
X
5
5
65
60
LEFT
X
0
-5
5
30


The puretone average in the right ear was 34 decibels and the 
puretone average in the left ear was 8 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 96 percent in the left ear.  These 
audiological findings, which are less favorable to the 
veteran's claim than the September 2006 audiological testing 
results, show Level I hearing acuity in the right ear and 
Level I hearing acuity in the left ear.  Under Table VII, 
this warrants a noncompensable rating.  No exceptional 
pattern of hearing impairment is demonstrated to warrant 
consideration under 38 C.F.R. § 4.86.

The Board also notes that the veteran has submitted an 
additional hearing test result sheet from testing performed 
at the Naval Medical Center in San Diego in September 2003.  
This report is in graph form and does not otherwise conform 
to VA's requirements for evaluating hearing impairment.  See 
38 C.F.R. § 4.85; Kelly v. Brown, 7 Vet.App. 471 (1995).  
Specifically, it is unclear whether the speech recognition 
testing performed conformed to the requisite standards using 
the necessary Maryland CNC speech recognition test.  Thus, 
the Board is unable to appropriately interpret this 
examination report as providing any probative evidence in 
support of the veteran's claim.

In sum, the appropriate audiological testing data shows 
quantified hearing acuity which does not qualify for a 
compensable disability rating under the law.  As noted above, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet.App. 345, 349 (1992).  In the present case 
the preponderance of the evidence is against assignment of a 
compensable rating for any period of time contemplated by the 
appeal.  Fenderson, supra.  The veteran may always advance a 
claim for an increased rating if his hearing loss disability 
increases in severity in the future.


ORDER

The appeal is denied as to all issues.


____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


